     Case 2:20-cr-00327-DSF Document 17 Filed 08/21/20 Page 1 of 4 Page ID #:51


 1   JAHAN P. RAISSI (SBN 168599)
     jraissi@sflaw.com
 2   SHARTSIS FRIESE LLP
 3   One Maritime Plaza, 18th Floor
     San Francisco, CA 94111
 4   Tel.: 415-773-7219
     Fax: 415-421-2922
 5
     Attorneys for Defendant,
 6   BRENDAN ROSS
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                  Case No. 2:20-cr-00327-DSF
12                                              STIPULATION TO MODIFY A
                                Plaintiff,      CONDITION OF BOND AND TO
13                                              EXTEND TIME TO SATISFY BOND
14                              v.
15   BRENDAN ROSS,
16
                                Defendant.
17
18
19
20
21
22
23
24
25
26
27
28
                           STIPULATION TO MODIFY CONDITIONS OF BOND
      Case 2:20-cr-00327-DSF Document 17 Filed 08/21/20 Page 2 of 4 Page ID #:52


 1         Defendant, Brendan Ross, by and through his counsel of record, Jahan P. Raissi, and
 2   Plaintiff United States of America, by and through its counsel of record, Assistant United
 3   States Attorneys Catherine S. Ahn and Poonam Kumar, hereby stipulate and agree as
 4   follows:
 5         1.     On August 11, 2020, Mr. Ross made his initial appearance in this District and
 6   was released on bond. (Dkt. 10.)
 7         2.     As relevant here, the Bond Order requires Court approval for the transfer of
 8   assets and funds valued at $15,000 or more. (Dkt. 10 at 3.)
 9         3.     Counsel for Mr. Ross and the Government agree that Mr. Ross’s bond be
10   modified such that, with respect to transfers to Mr. Ross’s counsel for the purposes of legal
11   fees/costs, the Pretrial Services Office be authorized to approve the transfer of funds over
12   $15,000 without Court approval. Further, Mr. Ross and the Government further agree that
13   Mr. Ross is authorized to transfer funds as necessary to pay his legal fees and expenses.
14         4.     Additionally, as relevant here, a portion of Mr. Ross’s appearance bond is to
15   be satisfied with the posting of an Affidavit of Surety with Justification secured by full
16   deeding of property (Mr. Ross’s home). Additionally, a portion of the bond is to be
17   satisfied with cash as well as Affidavits of Surety without Justification from additional
18   third-party sureties. (Dkt. 10 at 2.) The current deadline to satisfy the bond conditions is
19   August 25, 2020.
20         5.     Due to difficulties and delays caused by the COVID-19 pandemic, Mr. Ross
21   requires additional time to satisfy the bond conditions. The parties therefore agree to the
22   following extensions of time to post bond:
23                a. The parties agree to extend the deadline to satisfy the posting of $450,000
24                   by approved third party sureties and a $50,000 cash bond by Mr. Ross to
25                   September 8, 2020; and
26                b. The parties agree to extend the deadline to satisfy the $1.5 million secured
27                   appearance bond (i.e., posting Mr. Ross’s home) to September 24, 2020.
28
                                                    2
                              STIPULATION TO MODIFY CONDITIONS OF BOND
      Case 2:20-cr-00327-DSF Document 17 Filed 08/21/20 Page 3 of 4 Page ID #:53


 1         6.    Defense counsel has conferred with Pretrial Services Officers Calvin Thomas
 2   and Brenda Mercado. They have confirmed that the Pretrial Services Office does not
 3   object to the requested modifications.
 4         7.    The parties hereby jointly request that this Court enter an Order modifying the
 5   terms and conditions of Mr. Ross’s bond such that,
 6               a. Mr. Ross is not permitted to not sell, transfer, or give away any asset
 7                   valued at $15,000 or more without notifying and obtaining permission from
 8                   the Court, except with respect to transfers to his counsel to pay for
 9                   attorneys’ fees/costs, which are permissible without the Court’s approval
10                   subject to notice to and approval of Pretrial Services.
11               b. The parties further request that the time to satisfy bond be extended as
12                   follows:
13                      i. The deadline to satisfy the posting of $450,000 by approved third
14                         party sureties and a $50,000 cash bond by Mr. Ross be extended to
15                         September 8, 2020; and
16                      ii. The deadline to satisfy the $1.5 million secured appearance bond
17                         (i.e., posting Mr. Ross’s home) be extended to September 24, 2020.
18         //
19         //
20         //
21
22
23
24
25
26
27
28
                                                    3
                                STIPULATION TO MODIFY CONDITIONS OF BOND
      Case 2:20-cr-00327-DSF Document 17 Filed 08/21/20 Page 4 of 4 Page ID #:54


 1        8.     All other aspects of the Bond Order are to remain in place.
 2
 3             IT IS SO STIPULATED.
 4
 5                                               Respectfully Submitted,
 6   DATED: August 21, 2020                      By: /s/ Jahan P. Raissi
                                                     Jahan P. Raissi
 7
                                                     SHARTSIS FRIESE LLP
 8                                                   Attorneys for Defendant
                                                     BRENDAN ROSS
 9
10
                                                 Respectfully Submitted,
11
     DATED: August 21, 2020                      By: /s/ (per e-mail authorization)
12
                                                      Poonam Kumar
13                                                    Catherine S. Ahn
                                                     Assistant United States Attorneys
14
                                                     Attorneys for Plaintiff
15                                                   UNITED STATES OF AMERICA
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  4
                             STIPULATION TO MODIFY CONDITIONS OF BOND
